Citation Nr: 1434617	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-16 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia and degenerative arthritis of the left knee for the purpose of accrued benefits.

2.  Entitlement to a rating higher than 10 percent for residuals of a medial meniscus repair and degenerative arthritis of the right knee for the purpose of accrued benefits.

3.  Entitlement to a compensable rating for residuals of a fracture of the proximal phalanx of the right great toe for the purpose of accrued benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1945 to March 1965, and he died in September 2012.  The Appellant is the Veteran's surviving spouse.

This matter initially came before the Board on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, after the Veteran's death, the Board issued a decision denying the claims on appeal.  In October 2013, the Board issued a vacatur of the September 2012 decision, as the Board did not have jurisdiction to decide the appeal because the Veteran had died prior to the issuance of the decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.904, 20.1302 (2013).

Pursuant to 38 U.S.C.A. § 5121A, the Appellant has been substituted as the claimant in this appeal, for the purpose of accrued benefits.

As further development of the claims is required, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

REMAND

The records shows that the Veteran died while an inpatient at a VA medical facility.  In a statement in March 2013, the Appellant stated that the Veteran received treatment for his disabilities from the VA Medical Center in Reno, Nevada.  



As the RO last obtained VA records in February 2011, VA records through September 2012, which were constructively of record at the time of the Veteran's death and have been identified by the Appellant as relevant, must be obtained.  38 C.F.R. § 3100(d)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Reno VA Medical Center from February 2011 to September 2012.  

2.  After the above development, adjudicate the claims. If any benefit is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals








Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



